—Judgment, Supreme Court, Bronx County (John Byrne, J.), rendered May 6, 1999, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s claim that he was improperly sentenced under his plea of guilty to a felony, which had been accompanied by a promise that defendant could obtain a misdemeanor disposition upon successful completion of a drug program, is unpreserved since he neither requested a hearing regarding his termination from the program, nor moved to withdraw his plea (see, People v Bratt, 261 AD2d 254, lv denied 94 NY2d 820; People v McCray, 251 AD2d 135, lv denied 92 NY2d 901), and we decline to review it in the interest of justice. Were we to review this claim, we would find that the terms of the plea agreement were clear and unambiguous and that the court properly concluded, on the basis of the highly unfavorable report from the drug program, that defendant had violated the plea condition (see, People v Avery, 85 NY2d 503, 507-508). It is clear that, as the result of his poor behavior, defendant failed to successfully complete the program. Concur — Sullivan, P. J., Andrias, Wallach, Saxe and Marlow, JJ.